Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On pages 6-12, every occurrence of “gaps (1)” should be changed to “gaps (14)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2018/0323483 to Hsu et al (Hsu, an inventor of the instant application) in view of US PGPub. 2007/0210074 to Maurer et al (Maurer).
	Referring to Figs. 2 & 3 and ¶¶ [0021] – [0022] especially, Hsu, an inventor in the instant case, discloses everything except “gaps” on the opposed “first” and “second conductive side[s],” with respectively an “odd” and “even number of gaps.”
	Referring to Fig. 3 and ¶ [0054], Maurer discloses woven conductive sides, already used by Hsu, as an alternative to the “planar” conductive sides (7) illustrated by Maurer, “gaps”, and  “gaps” between the planar conductive elements (7) of Maurer (see Fig. 2), forming the opposed first and second conductive sides (6, 5), with respectively an odd and even number of gaps, five on the bottom (6), six on the top (5). It would have been obvious to form the woven conductive sides of Hsu with the recited gaps, after the manner of Maurer, to improve flexibility, and thus more durable use in clothing. Note that a woven conductive sides embodiment of Maurer would have no need of the .
Allowable Subject Matter
Claims 4, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/13/21